RUSK, Chief Justice.
This cause came on to be heard upon an appeal from the District Court of Jasper County.
Upon an examination of the transcript of the record, it appears defi*363cient and so uncertain as not to justify this court in proceeding to a final judgment.
No final judgment of the court below appears in the record and the evidence is certified in so loose and irregular a manner that it can not be considered here.
It is therefore ordered by the court that the cause be remanded for a new trial in order that a more full and perfect statement of the case may be sent up from the court below.

Remanded.